Citation Nr: 0422777	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Subsequent to the issuance of the rating 
decision, the veteran's claims folder was transferred to the 
RO in Reno, Nevada.

In October 2003, the Board Remanded the matter for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the October 2003 Remand, the Board directed the RO to 
notify the veteran of the substantive changes made to the 
criteria for evaluating spine disorders, effective September 
26, 2003.  See 62 Fed. Reg. 51443 (2003).  There is no 
indication in the file that the RO has notified the veteran 
of the newly enacted provisions.  Due to this deficiency, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).

The Board also notes that on January 15, 2004, the veteran 
was scheduled for a VA examination to address the current 
severity of his intervertebral disc syndrome.  The veteran 
failed to appear for the scheduled examination.  There is no 
indication in the record, however, that the veteran was 
notified of the date, time and place of the examination.  The 
RO should schedule the veteran for another VA examination to 
assess the current severity of his intervertebral disc 
syndrome, and should ensure that the veteran is notified of 
the date, time and place of the examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should notify the veteran of 
the amendments to the criteria for rating 
the spine, effective September 26, 2003.  

3.  The RO should provide the veteran 
with a VA spine examination to address 
the current severity of his 
intervertebral disc syndrome.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  With regard to the 
veteran's spine disorder, the examiner 
should perform any radiological studies 
of the spine deemed necessary.  The 
examination of the spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  The RO should, then, readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 40 percent for 
intervertebral disc syndrome.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




